On January 26, 1995, it was ordered that Douglas Paul Grand be committed to the Montana State Prison for a term of five (5) years for the offense of Domestic Abuse, a Felony. He is given credit for 101 days served on this charge in the Mineral County Jail and is designated as a "Dangerous Offender" for purposes of parole eligibility. It is further ordered that prior to the time he shall be eligible for parole consideration, the defendant shall enter and successfully complete any alcohol treatment program or anger management program deemed appropriate for him by prison staff. As further conditions of the defendant’s release from prison prior to discharge of his sentence, the conditions as set forth in the January 26, 1995 judgment are hereby imposed.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Kelly Larson, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Kelly Larson, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.